TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00602-CV


Texas Department of Public Safety, Appellant

v.

Anonymous Adult Texas Resident, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GN-10-000869, HONORABLE TIM SULAK, JUDGE PRESIDING


C O N C U R R I N G   O P I N I O N


		I concur in the majority's judgment.  For substantially the same reasons identified in
the majority's opinion, I agree that the elements of the Massachusetts offense of indecent assault and
battery on a person over fourteen years of age are not substantially similar to the elements of the
Texas offense of sexual assault.
		I do not agree, however, with the majority's conclusion that the Sex Offender
Registration Act (SORA) (1) allows consideration of the "facts and circumstances" underlying
out-of-state criminal convictions in certain "unusual cases."  While I recognize that this Court's
opinion in Texas Department of Public Safety v. Garcia (2) expanded SORA's inquiry to look into the
conduct underlying the out-of-state conviction, I find no support for that expansion in SORA's text. 
The plain language of SORA confines the inquiry to whether the elements of the out-of-state offense
are "substantially similar" to the elements of a SORA offense. (3)  In that respect, I would have decided
Garcia differently.
	Accordingly, I join in the judgment and, with these qualifications, the majority's opinion. (4)

						__________________________________________
						Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose;
     Concurring Opinion by Justice Rose, joined by Justice Pemberton

Filed:   August 30, 2012
1.   Tex. Code Crim. Proc. Ann. arts. 62.001-.408 (West 2006 & Supp. 2011).
2.   Texas Department of Public Safety v. Garcia, 327 S.W.3d 898, 905-06 (Tex. App.--Austin
2010, pet. denied).
3.   See Tex. Code Crim. Proc. Ann. art. 62.001(5)(H).
4.   Justice Pemberton joins in this concurrence.